PAYNE, J.,
concurring:
¶ 12. It is with great reluctance that I concur with the majority’s resolution of this case, as the law is certainly set forth clearly in the opinion. My distress flows from the unfortunate situation that the child victim in this case is going to have to suffer the trauma of another trial because of a prosecutorial discovery violation over which this child victim had no control. This is a most unfortunate circumstance *875that could have and should have been prevented.
THOMAS, P.J., joins this separate •written opinion.